Case: 15-30661      Document: 00513506061         Page: 1    Date Filed: 05/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-30661                                   FILED
                                  Summary Calendar                             May 16, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

THOMAS DESSOYE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CR-294


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Thomas Dessoye appeals the 240-month, within-
guidelines prison sentence imposed following his guilty plea conviction of
distribution of child pornography. Dessoye admitted that he distributed child
pornography to a 16-year old boy in Minnesota via the Internet.
       We review sentences for substantive reasonableness under an abuse-of-
discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). We apply a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30661     Document: 00513506061    Page: 2   Date Filed: 05/16/2016


                                 No. 15-30661

rebuttable presumption of reasonableness to a within-guidelines sentence.
United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). The presumption is
rebutted on a showing that the sentence fails to account for a factor that should
receive significant weight, gives significant weight to an irrelevant or improper
factor, or represents a clear error of judgment in balancing sentencing factors.
United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Dessoye argues that we should not presume that the advisory guidelines
range established by U.S.S.G. § 2G2.2 is reasonable because the Guideline is
not based on empirical data and leads to sentencing disparities.          As he
concedes, this argument is foreclosed. United States v. Miller, 665 F.3d 114,
121 (5th Cir. 2011).
      In addition, Dessoye argues that his sentence is substantively
unreasonable in light of his age, his lack of recent or significant criminal
history, and the circumstances of his offense.     The record shows that the
district court’s decision was informed by extensive arguments by the parties,
as well as a victim impact statement by the minor’s father. The court made an
individualized assessment of the relevant 18 U.S.C. § 3553(a) factors and
selected a sentence within the advisory guidelines range while noting that the
enhancements were fitting given the purposeful nature of Dessoye’s behavior
toward the minor. Dessoye fails to show that his within-guidelines sentence is
unreasonable. Cooks, 589 F.3d at 186.
      AFFIRMED.




                                       2